The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claim 1. More specifically, the prior art fails to teach a crane trolley wherein the support frame structure is divided into first and second frame parts with the first frame part supporting the rope pulley arrangement and the rope drum and the second frame part supporting the opposite end of the rope drum, and further wherein the first and second frame parts are connected by a pivoted joint, as recited in claim 1. 
The Examiner agrees with the Written Opinion of the International Searching Authority mailed on 12/03/2018 and filed with this Office on 03/20/2020, in that, WO 2015/110706 A1 is the most relevant prior art reference (US counterparts Lindberg et al. Pub. No. US 2017/0022032 A1 and Pat. No. US 10,526,175). While WO 2015/110706 A1 teaches a crane trolley having a hoisting mechanism (6) with a rope drum (7) and a rope pulley arrangement (12, 14) (Figs. 1-3), WO 2015/110706 does not teach the claimed first and second frame parts connected by a pivoted joint. While WO 2015/110706 does teach a joint (15) connecting two frame parts (4, 4a) (Fig. 7), there is no specific reference to joint 15 being pivoted (see, e.g., Para. [0045] and [0046]). Further, the frame parts 4 and 4a of WO 2015/110706 do not correspond to the first and second frame parts of claim 1 because the first and second frame parts do not support opposite ends of the rope drum, as recited in claim 1 (compare Fig. 9 of the instant application with Fig. 7 of WO 2015/110706).
Further, the Examiner finds no obvious reason to modify WO 2015/110706 to satisfy the limitations of claim 1. While pivoting mechanisms are known on hoisting crane trolleys to negotiate curves, e.g., Gersemsky (US 5,213,045) (see Fig. 4), such a modification would require a complete redesign of WO 2015/110706 and an improper degree of hindsight reasoning. The Examiner finds no obvious reason to incorporate a pivot joint at this particular location between these particular frame parts. Thus, claim 1 is deemed non-obvious in view of the prior art, including WO 2015/110706 and Gersemsky.
Another highly relevant reference is Lindberg (US 11,059,703) (hereinafter “Lindberg ‘703”), which lists one of the same inventors as the instant application. Claim 1 of Lindberg ‘703 recites many of the limitations of instant claim 1 but fails to recite a pivoted joint between the first and second frame parts. The recitation of the pivoted joint is deemed to be non-obvious and double patenting is therefore inapplicable to the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references relate to the state of the art in trolleys for hoisting cranes:
US-10597263-B2 ; US-10961085-B2 ; US-5623879-A ; US-5303656-A ; US-20170022032-A1 ; US-20200231414-A1 ; US-20050092201-A1 ; US-20020170872-A1 ; and CN-108675127-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617